Citation Nr: 0010705	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

2.  Entitlement to an effective date earlier than October 24, 
1966 for the assignment of a 40 percent disability rating for 
a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1973.   

In an August 1997 decision, the Board of Veterans' Appeals 
(Board) determined that service connection was warranted for 
a lumbar spine disability.  Claims of entitlement to service 
connection for a cervical spine disability and for 
entitlement to disability evaluations in excess of 10 percent 
for internal derangement of the right knee and the left knee 
were denied.  Thereafter, a timely appeal of that decision 
was filed to the United States Court of Appeals for Veterans 
Claims (formerly the Court of Veteran Appeals) (Court).  In a 
June 1999 memorandum decision, the Court affirmed the Board's 
denial of the veteran's claim as to all three issues.

As will be discussed in detail below, the Court vacated the 
portion of the 1997 Board decision which addressed the 
veteran's pending claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities.

Review of the record reveals that a September 1997 rating 
decision implemented the August 1997 Board decision which 
granted service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine.  A 40 percent 
disability was assigned to the lumbar spine disability, 
effective October 24, 1996.  
In a July 1999 rating decision, the RO assigned a 60 percent 
evaluation to the lumbar spine disability, effective 
September 9, 1998.  In an August 1999 statement, the veteran 
expressed dissatisfaction with respect to the matter of an 
earlier effective date for the assignment of the 40 percent 
evaluation to the lumbar spine disability.  The issue of 
entitlement to an earlier effective date for the assignment 
of the 40 percent evaluation to the lumbar spine disability 
is discussed below.   

The Court's decision also referred to extraschedular ratings 
[slip opinion, pages 11-12].  The RO is directed to review 
the Court's decision, which is in the claims folder, as to 
extraschedular ratings.


REMAND

The total rating issue

The Court indicated that the veteran first raised the issue 
of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities in 
April 1995.  The Court found that the RO failed to adjudicate 
the claim in the August 1995, September 1995, and January 
1996 rating decisions.  The Court indicated that in April 
1996, the veteran submitted a statement in support of his 
claim with an attached private medical record in which a 
doctor noted the veteran's inability to "perform physical 
activities" and opined that the veteran was "permanently 
disabled."  The Court construed the veteran's April 1996 
statement to be a jurisdiction-conferring Notice of 
Disagreement in with respect to the claim for a total rating.  
The Court stated that the Board should have remanded the 
unadjudicated claim for a total rating rather than merely 
referring it to the RO in the Introduction section of its 
August 1997 decision.  The Court instructed the Board to 
remand this issue to the RO for further adjudication, 
including the issuance of a Statement of the Case.  The Board 
therefore finds that the issue of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities must be remanded to the RO for 
additional development, in light of the Court's instructions

Earlier effective date issue

As noted in the Introduction, the August 1997 Board decision 
granted entitlement to service connection for a lumbar spine 
disability.  A September 1997 rating decision implemented the 
Board decision; a 40 percent disability was assigned 
effective October 24, 1996.  The veteran has filed a notice 
of disagreement with respect to the issue of entitlement to 
an earlier effective date for the assignment of the 
40 percent evaluation to the lumbar spine disability.  

The RO must issue the veteran a Statement of the Case on both 
of these issues.  See 38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. §§ 19.9, 20.201, 20.202, 20.302 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), citing 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, 
the case is returned to the RO for the following actions: 

1.  The RO should take appropriate steps 
to develop the veteran's claim for 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.  The 
veteran should be permitted to submit any 
additional evidence in his possession 
that is pertinent to his claim for 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.  

2.  The RO must issue a Statement of the 
Case, containing all applicable law and 
regulations, as to the issues of 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities and 
entitlement to an effective date earlier 
than October 24, 1996 for the assignment 
of the 40 percent evaluation for the 
lumbar spine disability.  The veteran 
should be advised of the time period in 
which to perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


